bkf




      Fill in this information to identify the case:

       Debtor 1       Walter Daniel Hudson

       Debtor 2       Andy Mitchell Cornelius
       United States Bankruptcy Court for the: Western District of Washington

       Case number :         20-12703-CMA


Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                         12/16

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


      Name of                NewRez LLC d/b/a Shellpoint Mortgage Servicing                          Court claim no.                   N/A
      creditor:                                                                                      (if known):
      Last 4 digits of any number
      you use to identify the debtor's                                          1604
      account:
      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
            [X] No
            [ ] Yes. Date of the last notice.

  Part 1:         Itemize Postpetition Fees, Expenses, and Charges

 Itemize the fees, expenses, and charges incurred on the debtor's mortgage
 account after the petition was filed. Do not include any escrow account
 disbursements or any amounts previously itemized in a notice filed in this
 case. If the court has previously approved an amount, indicate that
 approval in parentheses after the date the amount was incurred.

        Description                                                                              Dates incurred           Amount

       Late Charges                                                                                                      $0.00
       Non-sufficient funds (NSF) fees                                                                                   $0.00
       Attorney Fees                                                                                                     $0.00
       Filing fees and court costs                                                                                       $0.00
       Bankruptcy/Proof of claim fees                                                                                    $0.00
       Appraisal/Broker`s price opinion fees                                                                             $0.00
       Property Inspection Fees                                                                                          $0.00
       Tax Advances (Non-Escrow)                                                                                         $0.00
       Insurance Advances (Non-Escrow)                                                                                   $0.00
       Property preservation expenses. Specify:                                                                          $0.00
       Other. Specify: Plan Review Fees                                                         11/17/2020               $250.00
       Other. Specify: 410A Fee                                                                                          $0.00
       Other. Specify: Objection to Confirmation                                                                         $0.00
       Other. Specify:                                                                                                   $0.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1332(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                  page 1

                 Case 20-12703-CMA                          Doc          Filed 12/02/20      Ent. 12/02/20 11:14:35    Pg. 1 of 4
Debtor 1 Walter Daniel Hudson                           ________                    Case Number: 20-12703-CMA
                First Name                Middle Name              Last Name




Part 2:          Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


             /S/ Kristin A. Zilberstein                                                      Date       12/02/2020
    Signature



Print:                       Kristin A. Zilberstein                               Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                    Email              PLGinquiries@padgettlawgroup.com




Official Form 410S2                                     Notice of Postpetition Mortgage Fees, Expenses, and Charges                  page 2

                Case 20-12703-CMA                           Doc          Filed 12/02/20       Ent. 12/02/20 11:14:35    Pg. 2 of 4
                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties on

the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________
                                                                                              2nd     day of

December, 2020.



                                                     /S/ Kristin A. Zilberstein

                                                     ___________________________________
                                                     KRISTIN A. ZILBERSTEIN
                                                     PADGETT LAW GROUP
                                                     6267 Old Water Oak Road, Suite 203
                                                     Tallahassee, FL 32312
                                                     (850) 422-2520 (telephone)
                                                     (850) 422-2567 (facsimile)
                                                     PLGinquiries@padgettlawgroup.com
                                                     Authorized Agent for Creditor




Official Form 410S2           Notice of Postpetition Mortgage Fees, Expenses, and Charges           page 3

            Case 20-12703-CMA       Doc     Filed 12/02/20      Ent. 12/02/20 11:14:35      Pg. 3 of 4
                           SERVICE LIST (CASE NO. 20-12703-CMA)

Debtor
Walter Daniel Hudson
2643 S. 122nd St.
Seattle, WA 98168

Joint-Debtor
Andy Mitchell Cornelius
2643 S. 122nd St.
Seattle, WA 98168

Attorney
Christina L Henry
Henry & Degraaff, P.S.
787 Maynard Ave S
Seattle, WA 98104

Trustee
Jason Wilson-Aguilar
600 University St #1300
Seattle, WA 98101


US Trustee
United States Trustee
700 Stewart St Ste 5103
Seattle, WA 98101




Official Form 410S2       Notice of Postpetition Mortgage Fees, Expenses, and Charges           page 4

            Case 20-12703-CMA   Doc     Filed 12/02/20      Ent. 12/02/20 11:14:35      Pg. 4 of 4
